Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed June 9, 2020, claims 1-20 are presented for examination. Claims 1 and 11 are independent claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 10-2019-0070928 filed in the Republic of Korea on June 14, 2019 which papers have been placed of record in the file.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted June 9, 2020.

Information Disclosure Statement

The Applicant’s Information Disclosure Statements filed (June 9, 2020 and December 8, 2020) have been received, entered into the record, and considered.

Drawings

The drawings filed June 9, 2020 are accepted by the examiner.


Abstract

The abstract filed June 9, 2020 is accepted by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 20180364763 A1) in view of Lu (US 20180210598 Al).

 	As to Claim 1:
	Shim et al. discloses an electronic device (Shim, see Abstract, where Shim discloses an electronic device includes a body including a case formed of a metallic material and forming side surfaces; a
display unit coupled to the case, and forming a front surface of the body; a grip sensor attached to one region of the case, and configured to sense a pressure applied to the side surfaces; and a controller configured to execute a specific function by the grip sensor, wherein the case forms a
mounting space for accommodating the grip sensor therein, and wherein the case includes a transformation portion formed in a thickness direction of the case, at a region near
the grip sensor) comprising: a first plate (Shim, 103 in figure 1A); a second plate (Shim, 151’ in figure 6A) located to face the first plate (Shim, see 103 in figure 6A), the second plate including a curved portion extending to a lateral surface portion of the electronic device (Shim, see 151’ in figure 6A); a support member of the electronic device (Shim, see 371 in figure 6A) located between the first plate (Shim, see 103 in figure 6A) and the second plate (Shim, see 151’ in figure 6A); a force sensor (Shim, see grip sensor 10 in figure 6A) located in an interior space formed between the first plate (Shim, 103 in figure 6A) and the second plate (Shim, see 151’ in figure 6A), the force sensor including a force sensing surface (Shim, 10 in figure 6A and paragraphs [0088] through [0090], where Shim discloses that the substrate 30 may correspond to the front case 101 (refer to FIGS. lA and 1B) which forms the appearance of the electronic device according to the present invention, and which forms an inner space. The grip sensor 10 is fixed onto the substrate 30 by an adhesive member 20. The grip sensor 10 includes a base substrate 11, and first and second transformation members 12, 13 formed on both surfaces of the base substrate 11. When each of the first and second transformation members 12, 13 is formed in plurality in number, the first transformation members 12 may be spaced apart from each other and the second transformation members 13 may be spaced apart from each other, on the base substrate 11. If a pressure (F) is applied onto the substrate 30 where the grip sensor 10 is attached, the substrate 30 is transformed. Once the substrate 30 is transformed in a direction that the pressure (F) is applied, the base substrate 11 is also bent in the same direction. The first and second transformation members 12, 13 formed on both surfaces of the base substrate 11 are transformed in opposite directions. More specifically, the first transformation members 12 disposed
on a concaved surface of the base substrate 11 are contracted, whereas the second transformation members 13 disposed on a convex surface of the base substrate 11 are expanded. Accordingly, the first transformation members 12 have their resistance value lowered due to the contraction, whereas the second transformation members 13 have their resistance value increased due to the expansion. As output values are changed due to the change of the resistance values of the first and second transformation members 12, 13, the controller 180 may acquire information indicating whether a pressure has been applied to the electronic device, and information indicating a degree and a direction of the applied pressure. The electronic device 100 according to the present invention includes the grip sensor 10 disposed at one region of side surfaces of the front case 101. The grip sensor 10 is attached to an inner surface of the front case 101, and one region of the front case 101 is transformed by being pressed. When one region of the front case 101 is pressed, the grip sensor 10 may be transformed and may sense that a pressure has been applied through a change of a resistance value of the transformation members); and a sensing assistance structure (Shim, see 370 in 6A and 380 in figure 7B, where Shim discloses case 370/380 extending to the right hand side of
371 /382 in figures 6A and 7B) protruding from the support member (Shim, 371 and 370 in figure 6A) to a space between the force sensor (Shim, see 10 in figure 6A) and the bent portion (Shim, see 151’ and 103 in figure 6A), wherein the force sensing surface of the force sensor faces one surface of the sensing assistance structure (Shim, see 10 in figure 6A).
	Shim differs from the claimed subject matter in that Shim does not explicitly disclosed curved. 
However in an analogous art, Lu discloses that a bent surface is a curvature (Lu, see paragraph [0056], where Lu discloses that the electronic display can include an external surface that can be substantially planar. The bezel can include at least one curved surface. The bezel is disposed
around at least two sides of the electronic display. The force sensing element can be disposed on a first side of the electronic display, the handheld device can include a second force sensing element disposed on a second side of the electronic display. The first side and the second side can be on opposite sides of the electronic display. The second force sensing element can be configured to sense a second force. The sensor signal can be additionally generated based on the second force).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shim with Lu. One would be motivated to modify Shim by disclosing that a bent surface is a curved as taught by Lu, and thereby an improved bezel touch interface including force sensing elements and haptic feedback elements. (Lu, see paragraph [0001]).



As to Claims 2 and 12:
	Shim in view of Lu discloses the electronic device of claim 1, further comprising: a display located in the interior space (Shim, see 151 in figure 1A); and a waterproof member, wherein the first plate covers a display area of the display (Shim, see paragraph [0130], where Shim discloses that the body of the electronic device 100 includes a guide groove 381 for supporting the edge of the display unit 151.
The display unit 151 and the rear cover 103 are attached to different surfaces of the eighth case 380 by a waterproof adhesive member 104. That is, the waterproof adhesive member 104 prevents water from being introduced to a space formed by the eighth case 380, the display unit 151 and the rear cover 103. Each of the eighth case 380, the display unit 151 and the rear cover 103 may be fixed by a bonding process rather than by using the waterproof adhesive member 104), wherein the sensing assistance structure includes a curved surface configured to face the curved portion (Shim, see 380 in figure 8A), wherein the waterproof member is located between the sensing assistance structure and the curved portion (Shim, see 104 in figure 8A), and wherein the waterproof member (Shim, see 104 in figure 8A) is in close contact with the sensing assistance structure (Shim, see 380 in figure 8A) and the curved portion (Shim, see 151’ and 103 in figure 8A).

As to Claims 3 and 13: 
	Shim in view of Lu discloses the electronic device of claim 1, wherein a side bezel structure of the electronic device (Shim, see 320 in figure 3B)  is configured to connect the first plate (Shim, see 103 in figure 3B) and the second plate (Shim, see 151’ in figure 3B), and wherein the sensing assistance structure is integrally formed with at least one of the first plate or the second plate (Shim, see 10 in figure 3B).

As to Claim 4:
	Shim in view of Lu discloses the electronic device of claim 1, wherein the support member is configured to form a skeleton of the electronic device (Shim, see 371 and 370 in figure 6A), and wherein the sensing assistance structure (Shim, see 10 in figure 6A) is integrally formed with the support member (Shim, see 371 and 370 in figure 6A).

As to Claims 5, 11 and 15:
	Shim in view of Lu discloses the electronic device of claim 1, wherein the support member includes a furrow corresponding to the force sensor (Shim, see 10 in figure 3D, the office interprets the channel that the sensor 10 is placed in as a furrow) and wherein the force sensor (Shim, see 10 in figure 6A) is located between the furrow (Shim, see channel containing 10 in figure 6A) and the sensing assistance structure (Shim, see 370 in figure 6A and figure 10).

As to Claim 6:
	Shim in view of Lu discloses the electronic device of claim 1, wherein the second plate includes a protrusion on an area of the curved portion corresponding to the force sensor (Shim, see 151’ and 10 in figure 7C, the office interprets the curvature of layer 151’ as a protrusion that corresponds to force sensor 10 in figure 7C).

As to Claims 7 and 16:	
	Shim in view of Lu discloses the electronic device of claim 1, wherein the force sensor includes a plurality of sensing channels configured to generate signals, respectively (Shim, see 10 in figure 6C).

As to Claims 8 and 17:
	Shim in view of Lu discloses the electronic device of claim 1, further comprising: at least one processor connected with the force sensor, wherein the force sensor is configured to transfer, to the at least one processor, a signal corresponding to a user input on the curved portion, and wherein the at least one processor is configured to perform an operation corresponding to the signal received by the at least one processor (Shim, see figures 6B and 7C and paragraphs [0126]-[0128], where Shim discloses that the opening 372 is formed to correspond to a region of the grip sensor 10. The mounting space (S) is not formed at another region of the seventh case 370 where the grip sensor 10 is not arranged. The seventh case 370 includes a connection hole 372a extended from the mounting space (S) and connected to the outside. A flexible printed circuit board 181, which is electrically connected to a main circuit board of the electronic device 100 by being extended from the grip sensor 10, is disposed at the connection hole 372a. The grip sensor 10 is attached to an inner surface of the seventh case 370 which forms the mounting space (S). In this embodiment, the seventh case 370 is formed such that its one region where the grip sensor is formed has a small thickness, and such that its remaining regions have a large thickness. Since the region where the grip sensor is formed has a relatively small thickness, the seventh case 370 can be easily transformed and moved. This may allow an external force to be transferred to the grip sensor 10 more effectively. Further, since the remaining regions of the seventh case 370 have a relatively large thickness, lowering of durability may be prevented).

As to Claims 9 and 18:
	Shim in view of Lu discloses the electronic device of claim 8, wherein the at least one processor is further configured to control a volume of audio output by the electronic device based on the at least one processor identifying the signal received by the at least one processor as a slide input (Shim, see paragraph [0069], where Shim discloses that the user input unit 123, a rear input unit (not shown) may be located on the rear surface of the device body. The rear input unit can be manipulated by a user to provide input to the electronic device 100. The input may be used in a variety of different
ways. For example, the rear input unit may be used by the user to provide an input for power on/off, start, end, scroll, control volume level being output from the first or second
audio output modules 152a or 152b, switch to a touch recognition mode of the display unit 151, and the like. The rear input unit may be configured to permit touch input, a push input, or combinations thereof).
As to Claims 10 and 19: 
	Shim in view of Lu discloses the electronic device of claim 8, wherein the at least one processor is further configured to perform an operation of turning on or off the electronic device based on the at least one processor identifying the signal received by the at least one processor as a long touch input (Shim, see paragraph [0069], where Shim discloses that the user input unit 123, a rear input unit (not shown) may be located on the rear surface of the device body. The rear input unit can be manipulated by a user to provide input to the electronic device 100. The input may be used in a variety of different ways. For example, the rear input unit may be used by the user to provide an input for power on/off, start, end, scroll, control volume level being output from the first or second
audio output modules 152a or 152b, switch to a touch recognition mode of the display unit 151, and the like. The rear input unit may be configured to permit touch input, a push input, or combinations thereof).
.
As to Claim 20:
	Shim in view of Lu discloses the electronic device of claim 11, wherein the curved portion includes a left curved portion and a right curved portion of the second plate, wherein the sensor support structure includes a left sensor support structure and a right sensor support structure, and wherein the force sensor includes: a left force sensor located between the left curved portion and the left sensor support structure, and a right force sensor located between the right curved portion and the right sensor support structure (Shim, see figure 6A below).


    PNG
    media_image1.png
    476
    828
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Isa (US 20190296089 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624